MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                   FILED
regarded as precedent or cited before any                                           Sep 08 2020, 9:19 am
court except for the purpose of establishing                                            CLERK
the defense of res judicata, collateral                                             Indiana Supreme Court
                                                                                       Court of Appeals
estoppel, or the law of the case.                                                        and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Susan D. Rayl                                            Curtis T. Hill, Jr.
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Jesse R. Drum
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Maurice E. Turentine,                                    September 8, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         19A-CR-2816
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Shelia A. Carlisle,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         49G03-1705-MR-16584



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020               Page 1 of 15
                                             Case Summary
[1]   Maurice Turentine appeals his conviction for voluntarily manslaughter, a Level

      2 felony. We affirm.


                                                     Issue
[2]   Turentine raises one issue for our review, which we revise and restate as

      whether the trial court abused its discretion in the admission of certain

      evidence.


                                                     Facts
[3]   On April 20, 2017, Sarah Miller (“Sarah”) and her husband, Darrell Miller

      (“Darrell”), went to the home of their friend, James Clark, in Indianapolis.

      While at Clark’s home, Sarah and Darrell used methamphetamine; then, Clark,

      Sarah, Darrell, and five-year-old J.B., Clark’s girlfriend’s son, made several

      stops around the Indianapolis area before returning to Clark’s home. Sometime

      that evening, Sarah, Darrell, and Clark attempted to sell the methamphetamine

      they had not consumed by “sending everybody . . . text messages.” Tr. Vol. III

      p. 5. Turentine responded to Sarah’s messages and indicated he wanted to

      purchase methamphetamine.


[4]   Turentine and Mingo Thames arrived at Clark’s home to complete the drug

      transaction. During the transaction, Turentine and Thames spoke with Clark

      and Darrell while Sarah watched in the kitchen. After some discussion, Sarah

      witnessed Turentine give Thames a “let’s go” look and saw Thames “reach[ ]

      into his pants.” Id. at 18. Darrell shouted Clark’s nickname, “Black,” several
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 2 of 15
      times. Id. Sarah heard a gunshot; Darrell started wrestling Thames for the

      weapon; and Darrell yelled for Sarah to run away. Sarah ran, grabbed J.B., and

      hid behind a bedroom door. After Sarah heard several more gunshots, she

      heard Turentine and Thames leave and discovered that Clark and Darrell were

      dead. Sarah had to “step over” Clark’s body to get to the front door, and

      Darrell’s body was at the bottom of the basement steps “in about two gallons of

      blood on the floor.” Id. at 20. A nearby pedestrian heard Sarah calling for

      help, and law enforcement arrived shortly thereafter.


[5]   As he left Clark’s home, Turentine phoned Clarice Bailey and told Bailey to call

      911 and report that an injured person was outside the home where Turentine’s

      uncle resides. Thames then drove Turentine to the uncle’s home. At

      approximately 10:40 p.m., Bailey called 911 to report that Turentine had been

      shot, and law enforcement was dispatched to the uncle’s home. Officer Romeo

      Joson, with the Indianapolis Metropolitan Police Department (“IMPD”),

      arrived to find Turentine lying on the sidewalk outside his uncle’s home with

      multiple gunshot wounds. Turentine told law enforcement that he was the

      victim of a drive-by shooting.


[6]   Clark’s autopsy revealed that Clark’s cause of death was “[t]wo gunshot

      wounds of the trunk of the body and right upper extremity.” Tr. Vol. II p. 217.

      Clark’s autopsy also revealed methamphetamine and THC in his blood.

      Darrell’s autopsy revealed that Darrell’s cause of death was “two gunshot

      wounds.” Id. at 234. Darrell’s autopsy similarly revealed high amounts of



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 3 of 15
      methamphetamine and THC in his blood. No firearms were found near the

      bodies of Clark or Darrell.


[7]   On May 5, 2017, the State charged Turentine with Count I, the murder of

      Darrell; and Count II, the murder of Clark. 1 At Turentine’s September 2019

      jury trial, Tonya Fishburn, with the Indianapolis Marion County Forensic

      Services Agency, testified that Turentine was a “major contributor” of the DNA

      from a blood swab collected from the interior front door handle at Clark’s

      residence. Tr. Vol. III p. 244. Turentine’s DNA was also recovered from a

      blood swab on the west wall of Clark’s kitchen and a blood swab collected from

      the top tailgate of Thames’ vehicle, which Thames and Turentine used on the

      night of the shooting.


[8]   Turentine testified in his own defense. Turentine testified that he went over to

      Clark’s home, per Sarah’s request, to “look at a water leak . . . and hook up

      some cable.” Tr. Vol. IV p. 39. He further testified that Clark and Darrell were

      the first to point their weapons at Turentine and Thames. During Turentine’s

      testimony, his attorney asked Turentine how long he had been married to his

      wife, Danielle Turentine (“Danielle”), to which Turentine responded, “[t]welve

      years.” Id. at 16. Later in his testimony, Turentine’s attorney again asked how

      long Turentine and his wife had been together.




      1
       Turentine was initially charged as a co-defendant with Thames; however, on May 18, 2020, the State filed a
      motion to sever defendants, which the trial court granted on May 30, 2018. Appellant’s App. Vol. II p. 104.

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020              Page 4 of 15
[9]    After Turentine’s direct examination, the trial court recessed for a lunch break

       prior to giving the State an opportunity to cross-examine Turentine. After the

       recess, outside of the presence of the jury, the State tendered a certified

       dissolution of marriage decree between Bailey and Turentine in August 2019. 2

       The State argued that, over the lunch break, the State was advised that

       Turentine married Bailey in April 2017 while he was still married to Danielle.

       The State informed the trial court that the State intended to cross-examine

       Turentine regarding his marriage to Bailey because Turentine opened the door

       when he testified regarding his long marriage to Danielle. Turentine objected.

       The trial court agreed with the State that Turentine opened the door by

       testifying “about 12 years of marriage” and that “cross-examination is certainly

       fair game on that, if there is evidence that proves otherwise.” Id. at 71.


[10]   On cross-examination, the State questioned Turentine about his marriage to

       Bailey, asking: “[y]ou in fact were married to [Bailey] as well; is that correct?”

       Id. at 76. Turentine admitted that he was also married to Bailey; however,

       Turentine testified that the marriage was to be annulled. Later, while still cross-

       examining Turentine, the State raised the issue that Bailey was Turentine’s

       former wife, noting that Turentine did not disclose this fact when he gave a

       statement to law enforcement in February 2019. On redirect examination,

       Turentine testified that he had a marriage ceremony with Bailey at the “picnic

       table across from the City-County building.” Id. at 93. Turentine further



       2
           The document was not admitted as an exhibit at trial.


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 5 of 15
       testified that his marriage to Bailey was “vengeful” because he and Danielle

       were “going through a rough time at the end of 2016, and [ ] had separated for a

       little while.” Id. at 94. Finally, according to Turentine, the Marion County

       Clerk contacted Bailey and disclosed that the marriage was illegitimate.


[11]   In closing arguments, the State again referenced Turentine’s marriage to Bailey,

       arguing: “[Turentine] lied, and he lied in more ways than I’m going to be able

       to talk about with you right now. . . . The latest one is about the marriage.

       We’re not asking you to convict him because he has sordid personal issues. . . .”

       Id. at 129. Turentine did not object to the State’s argument. During

       Turentine’s closing arguments, Turentine’s attorney acknowledged “the thing

       with [Bailey] was not good, but it does look desperate on the part of the State.”

       Id. at 142. Finally, in rebuttal closing arguments, the State argued: “if you can’t

       be honest about who you are married to, how can you believe anything out of

       his mouth? You can’t.” Id. at 148. Turentine again did not object to the

       State’s argument.


[12]   The jury found Turentine not guilty of Count I, and guilty of voluntary

       manslaughter, a Level 2 felony, as a lesser included offense of murder, for

       Count II. Turentine was sentenced to twenty-three years at the Indiana

       Department of Correction, followed by one year of community corrections.

       Turentine now appeals his conviction.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 6 of 15
                                                   Analysis
[13]   Turentine argues the trial court abused its discretion by allowing the State to

       introduce evidence regarding Turentine’s bigamous marriage to Bailey. The

       State argues that Turentine opened the door to his marriage to Bailey by

       testifying that he was married to Danielle for twelve years. “The general

       admission of evidence at trial is a matter we leave to the discretion of the trial

       court.” Clark v. State, 994 N.E.2d 252, 259-60 (Ind. 2013). “We review these

       determinations for abuse of that discretion and reverse only when admission is

       clearly against the logic and effect of the facts and circumstances and the error

       affects a party’s substantial rights.” Id. at 260.


                       A. Whether Turentine Opened the Door to Bad Acts?

[14]   We first address whether Turentine opened the door to the admissibility of his

       marriage to Bailey. On appeal, the State argues that otherwise inadmissible

       evidence may be admitted when the opposing party opens the door to such

       evidence. The State argues that “Turentine implied that he had been in a

       continuous relationship with Danielle for 18 years[.]” Appellee’s Br. p. 9. The

       State, therefore, argues, “[t]he evidence that [Turentine] married Bailey was fair

       game on cross-examination.” Id.


[15]   Our Supreme Court has held:


               When a party touches upon a subject in direct examination,
               leaving the trier of fact with a false or misleading impression of
               the facts related, the direct examiner may be held to have opened
               the door to the cross examiner to explore the subject fully, even if

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 7 of 15
               the matter so brought out on cross examination would have
               otherwise been inadmissible.


       Oliver v. State, 755 N.E.2d 582, 586 (Ind. 2001); see also Hall v. State, 36 N.E.3d

       459, 472 (Ind. 2015) (noting that “otherwise inadmissible evidence may become

       admissible if a party opens the door to questioning on that evidence in order to

       correct a deceptively incomplete disclosure”) (quotations omitted).

       Accordingly, the question before us is whether Turentine’s direct examination

       testimony left the jury with “a false or misleading impression of the facts

       related.” See Oliver, 755 N.E.2d at 586.


[16]   The State compares the facts here to the facts of Pearish v. State, 344 N.E.2d 296

       (Ind. 1976). In Pearish, the defendant took the stand and testified that he served

       in the United States Marine Corps. Pearish, 344 N.E.2d at 344. On cross-

       examination, the State asked the defendant whether he had received an

       honorable discharge when, in fact, the defendant had received a bad conduct

       discharge. Id. Our Supreme Court rejected the defendant’s argument that the

       question constituted improper impeachment, concluding:


               The subject of the Appellant’s service in the Marine Corps was
               brought up during his direct examination. It was proper for the
               prosecution to question the Appellant about it. We see no abuse
               of discretion in the trial court’s overruling of the defense
               objection to the question posed.


       Id. at 345.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 8 of 15
[17]   We find Pearish distinguishable from the facts in this case. Importantly, here,

       the State was not asking Turentine about his marriage to Danielle—the subject

       about which Turentine testified. Instead, the State was asking Turentine about

       his simultaneous marriage to Bailey, which was dissolved prior to the trial. The

       State asked whether Turentine was married to Bailey “as well.” Tr. Vol. IV p.

       76. The form of the State’s question evidences that it did not seek to clarify the

       fact of Turentine’s marriage to Danielle; rather, the State wanted to present

       evidence of Turentine’s simultaneous marriage to Bailey. Accordingly, the

       questions by the State here cannot be compared to the question on the same

       topic in Pearish.


[18]   Moreover, since Pearish, our Supreme Court has made it clear that “the

       evidence relied upon to ‘open the door’ must leave the trier of fact with a false

       or misleading impression of the facts related.” Gilliam v. State, 383 N.E.2d 297,

       301 (Ind. 1978). In Ortiz v. State, 741 N.E.2d 1203, 1208 (Ind. 2001), Ortiz

       testified at his trial that he was not a “killer.” Id. The trial court then allowed

       the State to cross-examine Ortiz regarding a previous incident which resulted in

       Ortiz pleading guilty for criminal recklessness. Our Supreme Court held:


               The State first claims that evidence of Ortiz’s criminal
               recklessness conviction is relevant because Ortiz opened the door
               by stating that he was not a killer. However, his statement is not
               evidence of a pertinent character trait that a prior conviction for
               criminal recklessness would rebut. One can be convicted of
               criminal recklessness and still not be a killer. This is not a case
               where the defendant says, “I would never beat my wife,” and has
               been convicted of several prior domestic batteries. Evidence of a
               prior criminal recklessness charge against someone other than the
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 9 of 15
               victim does not rebut a statement that the defendant is not a
               killer. Further, “the evidence relied upon to ‘open the door’ must
               leave the trier of fact with a false or misleading impression of the
               facts related.” Gilliam v. State, 270 Ind. 71, 77, 383 N.E.2d 297,
               301 (1978). Ortiz’s one statement about not being a murderer
               does not create a false impression that he was an upstanding
               citizen. The trial court thus erred in admitting the evidence
               under this rationale.


       Id.


[19]   Turentine’s testimony that he had been with Danielle for eighteen years and

       married for twelve of those years did not leave the jury with a “false or

       misleading impression” regarding Turentine’s marriage to Danielle. See cf.

       Wilder v. State, 91 N.E.3d 1016, 1023 (Ind. Ct. App. 2018) (finding that Wilder

       opened the door to certain statements when “Wilder’s attorney’s opening

       remarks and cross-examination of Officer Rusk necessarily left the jury with the

       false impression that police must interview all witnesses before the State may

       file criminal charges. The State was entitled at that point to elicit testimony

       about why it brought charges against Wilder without first interviewing him, his

       son, or his friend who was in the car with him.”). We conclude that Turentine

       did not open the door to the admissibility of his marriage to Bailey.


                         B. Indiana Rules of Evidence 402, 403, and 404(b)

[20]   Because Turentine did not open the door to the admissibility of his marriage to

       Bailey, we must determine whether the evidence was otherwise admissible.

       Turentine argues that the evidence was inadmissible under Indiana Rules of

       Evidence 401 because it was irrelevant; that the evidence was inadmissible as a
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 10 of 15
       prior bad act under Indiana Evidence Rule 404(b); and that, even if the

       evidence was relevant, it was inadmissible under Indiana Evidence Rule 403

       because its probative value was substantially outweighed by a danger of unfair

       prejudice.


[21]   “Evidence is relevant if: (a) it has any tendency to make a fact more or less

       probable than it would be without the evidence; and (b) the fact is of

       consequence in determining the action.” Ind. R. Evid. 401. Indiana Rule of

       Evidence 402 provides that irrelevant evidence is inadmissible.


[22]   We agree with Turentine that evidence of his marriage to Bailey was irrelevant

       during his murder trial. The fact that Turentine was married to two women at

       the same time did not make the fact that Turentine committed murder more or

       less true. The marriage to Bailey was not a fact that was “of consequence in

       determining the action.” Ind. R. Evid. 401(b). Because the evidence was

       irrelevant, it was inadmissible, and we need not consider whether it complied

       with the other Rules of Evidence. The trial court abused its discretion in

       allowing this irrelevant evidence.


[23]   This evidence, furthermore, was inadmissible under Indiana Rule of Evidence

       404(b). 3 Indiana Code Section 35-46-1-2 provides that: “[a] person who, being

       married and knowing that the person’s spouse is alive, marries again commits




       3
         Because we decide that the evidence is irrelevant pursuant to Indiana Rules of Evidence 401 and 402 and
       inadmissible pursuant Indiana Rule of Evidence 404, we do not address Turentine’s Indiana Rule of
       Evidence 403 argument.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020             Page 11 of 15
       bigamy, a Level 6 felony.” 4 The State’s accusation of Turentine’s marriage to

       two women, simultaneously, was evidence of a crime and, accordingly, is

       subject to an analysis under Indiana Rule of Evidence 404(b), which provides:


                (b) Crimes, Wrongs, or Other Acts.


                         (1) Prohibited Uses. Evidence of a crime, wrong, or other act
                         is not admissible to prove a person’s character in order to
                         show that on a particular occasion the person acted in
                         accordance with the character.


                         (2) Permitted Uses; Notice in a Criminal Case. This evidence
                         may be admissible for another purpose, such as proving
                         motive, opportunity, intent, preparation, plan, knowledge,
                         identity, absence of mistake, or lack of accident. On
                         request by a defendant in a criminal case, the prosecutor
                         must:


                                  (A) provide reasonable notice of the general nature
                                  of any such evidence that the prosecutor intends to
                                  offer at trial; and


                                  (B) do so before trial--or during trial if the court, for
                                  good cause, excuses lack of pretrial notice.


[24]   Our Supreme Court summarized the purpose of this rule as follows:


                Indiana Evidence Rule 404(b) serves to safeguard the
                presumption of innocence in favor of criminal defendants. . . .



       4
        It does not appear from the record that, as of the time of Turentine’s trial, he had ever been charged with
       bigamy. At the time of the trial, the marriage to Bailey had been dissolved.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020                Page 12 of 15
               The Rule’s mandate is clear: a court may not admit evidence of
               another crime, wrong, or act “to prove a person’s character in
               order to show that on a particular occasion the person acted in
               accordance with the character.” Ind. Evidence Rule 404(b)(1).
               This restriction prevents the jury from indulging in the forbidden
               inference that a criminal defendant’s prior wrongful conduct
               suggests present guilt.


       Fairbanks v. State, 119 N.E.3d 564, 568 (Ind. 2019) (some citations omitted).


[25]   The evidence of Turentine’s marriage to Bailey does not prove motive,

       opportunity, intent, preparation, plan, knowledge, identity, absence of mistake,

       or lack of accident regarding the incident with Clark and Darrell. Rather, the

       State evidenced its intent to use Turentine’s simultaneous marriages as evidence

       of Turentine’s character in its closing argument that: “if [Turentine] can’t be

       honest about who [he is] married to, how can [the jury] believe anything out of

       his mouth? You can’t.” Tr. Vol. IV p. 148. The State clearly used evidence of

       Turentine’s multiple marriages to cast a negative light on Turentine’s character.

       Accordingly, the trial court abused its discretion in admitting this evidence.


                                              C. Harmless Error

[26]   The State argues that, even if the evidence was improperly admitted, any error

       was harmless. We agree.


               Errors in the admission or exclusion of evidence are to be
               disregarded as harmless error unless they affect the substantial
               rights of the party. And to determine whether an error in the
               introduction of evidence affected the appellant’s substantial
               rights, we assess the probable impact of that evidence upon the
               jury.
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 13 of 15
       Mendoza-Vargas v. State, 974 N.E.2d 590, 597 (Ind. Ct. App. 2012).


[27]   The State used the evidence during closing arguments to question Turentine’s

       truthfulness. As the State points out in its brief, Turentine also was caught in

       two other lies during trial. Specifically, Turentine acknowledged in his

       testimony that he lied to law enforcement about being involved in a drive-by

       shooting. Additionally, Turentine testified that Sarah contacted him to come to

       Clark’s house to fix a water leak and connect the cable; however, the text

       messages between Sarah and Turentine reveal otherwise. The jury had

       substantial other impeachment evidence to cast doubt on Turentine’s testimony.

       See Scalissi v. State, 759 N.E.2d 618, 625 (Ind. 2001) (holding that, “[e]ven if the

       prior theft convictions had not been admitted, the jury would have had

       substantial impeachment evidence before it to cast doubt on the credibility of

       Defendant’s testimony”). Accordingly, any error in the admission of evidence

       regarding Turentine’s marriage to Bailey was harmless.


                                                 Conclusion
[28]   The trial court abused its discretion by admitting evidence regarding

       Turentine’s marriage to Bailey; however, the error was harmless. We affirm.


[29]   Affirmed.


       Kirsch, J., concurs.


       Pyle, J., concurs in result without opinion.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 14 of 15
Court of Appeals of Indiana | Memorandum Decision 19A-CR-2816 | September 8, 2020   Page 15 of 15